                         UNITED STATES DISTRICT CO       T   FI LED
                        SOUTHERN DISTRICT OF CALIF RNI ~ NOV    05 2018

 UNITED STATES OF AMERICA,

                         Plaintiff,
                  vs.                     JUDGMENT OF DISMISSAL
 JESUS RODRIGUEZ-TOVAR (1),

                        Defendant.


          IT APPEARING that the defendant is now entitled to be discharged
for the reason that:

       an indictment has been filed in another case against the defendant and
       the Court has granted the motion of the Government for   smissal
       this case, without prejudice; or

       the Court has dismissed the case for unnecessary delay; or

___x_ 	 theCourt has granted the motion of the Government for dismissal,
       without prejudice; or

       the Court has granted the motion of the defendant for a judgment
       acquittal: or

       a jury has been waived, and the Court has found the defendant not 

       gui y; or 


       the jury has returned its verdict, finding the defendant not guilty; 


       of the offense(s) as charged in the Indictment/Information: 


       8:1326(a), (b) - Removed Alien Found in the United States (        ony) 




              IT IS THEREFORE ADJUDGED that the defendant is hereby discharged.


 DATED: 11/2/18
                                          Gonzalo P. Curiel
                                          U.S. District Judge
